DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
This is in response to applicant’s amendment/response filed on 12/17/2020, which has been entered and made of record. Claim(s) 1, 12, 16 have been amended. Claims 6, 8, 9 are canceled. Claim(s) 1-5, 7, 10-16 are pending in the application. The claim interpretation under 35 USC 112(f) is maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10-12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goossens et al. (US 20110296324) in view of Szirtes et al. (US 20180158093).
Regarding claim 1, Goossens discloses An apparatus for configuring an avatar responsive to a content (Goossens, fig.1, “[0004] When an avatar of a user is presented on the user interface of a device, the avatar's expressions and/or body language are changed according to the user states that are detected on the device based on occurrences of these different trigger events”), comprising:
a user input unit configured to receive user input data and generate a user profile characterizing behavioral patterns of a user, wherein the user profile is updated in response to the user input data received for the user (Goossens, fig. 7, “[0003] When a user interacts with others in various communication contexts (e.g., in online chat sessions, emails, etc), the user can sometimes enter textual strings or preset emotional icons ("emoticons") in a text message to reflect his or her current emotional state (e.g., happy, angry, sad, etc.) to other users. [0063] Once the trigger events associated with the user state is detected on a user's device, the avatar presented on a user interface of the device can be updated with the instance of the avatar associated with the user state (206). [0071] in some implementations, the user can specify or modify a presentation theme for the avatar instance. [0089] The user can enter the word, phrase, emoticon, punctuation, or text format as the trigger events in the user state definition interface provided by the avatar server.”); 
a modelling unit configured to adapt, in response to the user profile, an avatar configuration model defining a plurality of predetermined avatar configurations, wherein each of the plurality of predetermined avatar configurations is respectively mapped to a corresponding event categorisation and the modelling unit is configured to adapt the mapping in response to the user profile (Goossens, “[0056] If user A is an extraverted person and user B is an introverted person, user A is likely to have a more exaggerated facial expression than user B when they both feel the same emotion as expressed by the emoticon ":-)". To have their individual avatars more accurately reflect their emotions, user A can create an avatar instance that shows more excitement with a smile (e.g., with enlarged eyes, raised eye brows, and wide open mouth). The two avatar instances are stored in the avatar definition database 106 in association with their respective users, and are referenced by the user state definition triggered , 
a selecting unit configured to select a predetermined avatar configuration in accordance with the avatar configuration model in response to a respective categorised event of the event track (Goossens, “[0065] FIG. 3 is a flow diagram of an exemplary process 300 for customizing an avatar instance for a user state. In some implementations, the avatar server can provide a number of preset user states that are common among many users. A preset user state can be a user emotion, such as " Happy," "Surprised," or "Angry." The trigger events for these preset user states can be commonly defined for a large number of users. For example, the emoticon ":-)" can be a default trigger event for a present " Happy" user state for all users”); and 
an output generator configured to generate control data to configure an avatar in response to the selected predetermined avatar configuration (Goossens, fig.3&4, “[0067] For each of the preset user states presented to the user, a respective user input is received from the user for generating a customized avatar instance for the preset user state (304). [0079] In some implementations, the avatar server 102 can generate these preset avatar instances based on the .
On the other hand, Goossens fails to explicitly disclose but Szirtes discloses a content comprising at least one of a video and an audio signal (Szirtes, “[0064] FIG. 2 is a schematic data flow diagram that illustrates how information is processed and transformed in one or more embodiments of the invention. The process flow 200 begins with a raw data input 202 for a user j. The raw data may be any suitable source of data that is indicative of a user's ongoing response to a piece of media content. In the specific example give below, the raw data input is image data collected by a webcam on the user's computer. In other examples, the raw data may be any type of self-reported, behavioral or physiological data collected for the user. For example, audio data from the user can be recorded using a microphone, and physiological data can be collected using a wearable device or appropriate sensor (e.g., electromyography sensors, electrodermal activity sensors, LUX light sensors, electrocardiogram sensors).”);
an authoring unit configured to: detect, in a content comprising at least one of a video and an audio signal one or more events based on properties of at least one of the video signal and the audio signal; categorise one or more of the detected events and generate an event track for the content, the event track comprising one or more of the categorised events associated with a respective time (Szirtes, “[0066] In the example shown in FIG. 2, the process flow 200 then extracts various descriptor data 204 from the raw data input 202 via a processor implementing program code. The extracted description data 204 may itself contribute to the a time series signal from which a predictive parameter is obtained, or it may be extracted in order to provide an input for an emotional state classifier, from which emotional state data 206 can be obtained. Emotional state data 206 is indicative of a potential emotional . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Szirtes and Goossens, to include all limitations of claim 1. That is, applying the extracting description data and obtaining emotion state data of Szirtes to generate control data to configure an avatar of Goossens. The motivation/ suggestion would have been The predictive parameter is thus a property of dynamic information relating to a user's emotional state, which can provide a significant improvement in performance prediction over previously used static parameters (Szirtes, [0021]).
Regarding claim(s) 12, it is interpreted and rejected for the same reasons set forth in claim(s) 1.
Regarding claim(s) 16, it is in similar scope as claim 1 except that claim 16 further recites “A non-transitory, computer-readable storage medium containing computer software which, when executed by a computer, causes the computer to perform a method”.
Goossens further discloses A non-transitory, computer-readable storage medium containing computer software which, when executed by a computer, causes the computer to perform a method (Goossens, “claim 18, A computer-readable medium having instructions stored thereon, which, when executed by one or more processors, cause the processors to perform operations”).
 discloses An apparatus according to claim 1. 
Goossens further discloses the avatar configuration model is adapted for the user in response to the user profile by identifying the behavioural patterns of the user, and generating one or more new avatar configurations according to one or more behavioural patterns (Goossens, “[0027] In addition, users are allowed to define their own trigger events for different existing user states and create new user states. For example, in addition to preexisting emoticons, the users can create their own emoticons as trigger events for a particular user state that has special meaning to only a small group of friends, and create an avatar instance expressing the special meaning. Therefore, user states that are unique to an individual user or a group of associated users having common interests and experiences can be created”).
Regarding claim 11, Goossens in view of Szirtes discloses An apparatus according to claim 1. 
Goossens further discloses when the behaviour expected for the user for a categorised event of the event track most closely matches a first avatar configuration defined by the avatar configuration model, the selecting unit is configured to select the configuration of the avatar to correspond to a second avatar configuration (Goossens “[0063] Once the trigger events associated with the user state is detected on a user's device, the avatar presented on a user interface of the device can be updated with the instance of the avatar associated with the user state (206). [0075] Different users can adjust the expression of the default avatar instance differently for the same user state to reflect their individual reactions under the same user state. After the user input adjusting the facial feature of the preset avatar instance is received, the .
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goossens et al. (US 20110296324) in view of Szirtes et al. (US 20180158093), and further in view of Marks et al. (US 20080001951).
Regarding claim 5, Goossens in view of Szirtes discloses An apparatus according to claim 1.
On the other hand, Goossens in view of Szirtes fails to explicitly disclose but Marks discloses the output generator is configured to generate the control data for the content in real time (Marks, “[0109] This can be seen in the window 2204 because a car 2212, "driven" by player 2 is visible to player 1. In substantially real time player 2, who has nothing in front of him, as seen in the screen 2210, can see the avatar of player 1 grimace as a result of the real-life grimace of player 1. [0111] the camera and associated software can be used to monitor a real-world user for changes in facial expression, head movement, and hand movement and continuously update the avatar representation of the real-world user in substantially real-time”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Goossens, Szirtes and Marks. That is, applying the real time updating of Marks to control the avatar of Goossens and Szirtes. The motivation/ suggestion would have been Some or all of this information can be received by the computing system and applied to user avatars in substantially real-time to mimic the actions and reactions of the corresponding actual users (Marks, [0043]).

(s) 2, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goossens et al. (US 20110296324) in view of Szirtes et al. (US 20180158093), further in view of Kubo et al. (US 20180165863).
Regarding claim 2, Goossens in view of Szirtes discloses An apparatus according to claim 1.
On the other hand, Goossens in view of Szirtes fails to explicitly disclose but Kubo discloses an image generator configured to generate, based on the control data, images including a virtual representation of the avatar having a selected configuration, for display to a user by a head mountable display (Kubo, “[0147] The field-of-view region 17A is an image displayed on a monitor 130A of the HMD 120A. The avatar object 6B of the user 5B is displayed in the field-of-view region 17A. [0177] the processor 210 in the HMD system 110A may generate motion data defining motion of each face part of the avatar object 6B based on the face tracking data on the user 5B received as the avatar information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kubo into the combination of Goossens and Szirtes, to include all limitations of claim 2. That is, applying the HMD of Kubo to display the avatar of the system of Goossens and Szirtes. The motivation/ suggestion would have been the server 600 may communicate to/from another computer 200 for providing virtual reality to the HMD 120 used by another user. For example, when a plurality of users play a participatory game in an amusement facility, each computer 200 communicates to/from another computer 200 via the server 600 with a signal that is based on the motion of each user, to thereby enable the plurality of users to enjoy a common game in the same virtual space (Kubo, [0046]).

Regarding claim 13, Goossens in view of Szirtes discloses a method according to claim 12.
On the other hand, Goossens in view of Szirtes fails to explicitly disclose but Kubo discloses transmitting or streaming the content to a receiver in association with one or more from a list comprising: i. event track data; and ii. control data (Kubo, “[0057] The processor 210 transmits a signal for providing a virtual space to the HMD 120 via the input/output interface 240. The HMD 120 displays a video on the monitor 130 based on the signal. [0151] This avatar information contains information on an avatar such as motion information, face tracking data, and sound data. [0154] Next, the HMD sets 110A to 110C execute processing of Step S1330A to Step S1330C, respectively, based on the integrated pieces of avatar information transmitted from the server 600 to the HMD sets 110A to 110C.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kubo into the combination of Goossens and Szirtes, to include all limitations of claim 13. That is, adding the transmitting step of Kubo to the content and control data of Goossens and Szirtes. The motivation/ suggestion would have been the server 600 may communicate to/from another computer 200 for providing virtual reality to the HMD 120 used by another user. For example, when a plurality of users play a participatory game in an amusement facility, each computer 200 communicates to/from another computer 200 via the server 600 with a signal that is based on the motion of each user, to thereby enable the plurality of users to enjoy a common game in the same virtual space (Kubo, [0046]).
(s) 3, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goossens et al. (US 20110296324) in view of Szirtes et al. (US 20180158093), further in view of Connor et al. (US 20150075303).
Regarding claim 3, Goossens in view of Szirtes discloses An apparatus according to claim 1.
On the other hand, Goossens in view of Szirtes fails to explicitly disclose but Connor discloses a robot control unit configured to control, based on the control data, one or more actuators of a robot representation of the avatar to configure the robot to have a selected configuration (Connor, fig.2, “[0115] The bottom half of FIG. 2 shows an example of how this device can be used to animate a physical object. In an example, this can be a telerobotics application. Pressure information from multiple tubes (including tube 103) is transmitted wirelessly through wireless signal 202 to robot 204. This pressure information is then used to control actuators within robot 204 which cause robot 204 to imitate the movements of the running woman 201.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Connor into the combination of Goossens and Szirtes, to include all limitations of claim 3. That is, replacing the configuring avatar of Goossens and Szirtes with the configuring robot of Connor. The motivation/ suggestion would have been the device can be used to animate a physical object (Connor, [0115]).
Regarding claim(s) 15, it is interpreted and rejected for the same reasons set forth in claim(s) 3.
(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goossens et al. (US 20110296324) in view of Szirtes et al. (US 20180158093), further in view of Li (US 20170047096).
Regarding claim 4, Goossens in view of Szirtes discloses An apparatus according to claim 1.
On the other hand, Goossens in view of Szirtes fails to explicitly disclose but Li discloses the authoring unit is configured to categorise a detected event according to one or more of the list comprising: i. an audio classification; ii. an image classification; and iii. supplementary descriptive data associated with the content, and apply an event marker to the event track with a timestamp derived according to the detected event (Li, fig.6, “[0020] If the facial expression identification module 32 of the processing device 30 determines that the child's face expression is a smiling face, the emotion analysis module 34 analyzes the emotion of the child as a happy emotion. The emotion tag generation module 36 generates the emotion tag corresponding to the child's face image. If the voice is noisy (for example, the default values of the voice frequency and the voice volume can be used as a judging criteria), the emotion analysis module 34 analyzes the emotion of the child as an exciting emotion. And, the emotion tag generation module 36 generates the emotion tag corresponded to the child's face image. Therefore, the user can use the emotion tag to further classify the video file, edit the video file or apply the effect to the video file. [0035] the processing device 30 can generate multiple emotion tags corresponding to each time points along with the emotion change of a person in the video file”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li into the combination of Goossens and Szirtes, .
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goossens et al. (US 20110296324) in view of Szirtes et al. (US 20180158093), further in view of Westmoreland (US 20120054281).
Regarding claim 7, Goossens in view of Szirtes discloses An apparatus according to claim 1.
Goossens further discloses the user input data comprises image data associated with the user captured by a camera (Goossens, “[0099] For example, the user can upload a photograph showing a big smile to the avatar server, and use the photograph as a trigger event for a "Happy" user state. Subsequently, when a camera on the user device captures a digital image of the user in real-time and the captured image shows the user having the same facial expression as that shown in the uploaded photograph, the avatar server can determine that the "Happy" user state has occurred”).
On the other hand, Goossens in view of Szirtes fails to explicitly disclose but Westmoreland discloses the user input data comprises at least one of data entered by the user using an input device in response to one or more questions associated with the content (Westmoreland, “[0023] At various points in the common experiential environment defined by the set of content (e.g., along the path or waterway), questions may be presented to users controlling the avatars. The users may be encouraged and/or required to answer the questions. Answers to the questions may be received via client platform, and/or kept locally by the users. .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Westmoreland into the combination of Goossens and Szirtes, to include all limitations of claim 7. That is, adding the input answers of Westmoreland together with the captured image to the user input data of Goossens and Szirtes. The motivation/ suggestion would have been to provide a virtual space for users associated with a specific entity to enhance group innovation by interacting with spatially separate areas for teambuilding, idea generation, and collaboration, and/or other activities that encourage users to work together to create solutions, services, and/or products (Westmoreland, [0001]).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 10-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497.  The examiner can normally be reached on Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                            1/14/2021